Citation Nr: 0423893	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  94-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new material evidence has been received to reopen 
the veteran's claim for service connection for a back 
disorder.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
postoperative residuals of inguinal hernias.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to 
October 1957, with additional service including a period of 
active duty for training (ACDUTRA) with the Army National 
Guard from July 5, 1977 to July 30, 1977.

In a January 1988 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a back 
disorder.  In an October 1989 decision, the Board denied 
entitlement to service connection for postoperative residuals 
of inguinal hernias.  In a December 1990 decision, the Board 
determined that the new evidence of record was insufficient 
to reopen the veteran's claim for service connection for 
postoperative residuals of inguinal hernias. 

This matter comes before the Board on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
a May 1991 rating decision issued in September 1991, the RO 
declined to reopen the veteran's claim for service connection 
for a back disorder.  

At a March 1992 RO hearing, the veteran revoked his power of 
attorney.  Since he did not appoint another representative, 
he is unrepresented in his appeal.  At that hearing, the 
veteran also indicated that he wanted to reopen his 
previously denied claim for service connection for 
postoperative residuals of inguinal hernias.  A copy of the 
hearing transcript is associated with the record.

In February 1996 and again in May 1996, the Board remanded 
the case to the RO to accomplish additional development 
related to service connection for a back disorder.  In 
December 2002, the Board remanded the case to the RO to 
schedule the veteran for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  In an August 2003 
statement, the veteran withdrew his request for a hearing and 
asked that his appeal with regard to issue 1 be decided on 
the evidence of record.  38 C.F.R. § 20.704 (2003).  The case 
is now before the Board for further appellate consideration.

In a March 2004 rating decision, the RO determined that no 
new and material evidence had been received to reopen the 
veteran's claim for service connection for status post 
herniorrhaphy.  In a VA Form 21-4138, the veteran submitted a 
notice of disagreement (NOD) with the March 2004 rating 
decision.  The issue of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for postoperative residuals of inguinal hernias, 
along with his claim of entitlement to service connection for 
a back disorder, are addressed in the REMAND portion of this 
decision and will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  VA will notify the veteran if 
further action is required.


FINDINGS OF FACT

1.  In a January 1988 decision, the Board denied the 
veteran's claim for service connection for a back disorder; 
the veteran was informed of this decision the same month but 
he did not request reconsideration of the decision.

2.  Evidence added to the record since the January 1988 Board 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the veteran's claim for 
entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The January 1988 Board decision, denying the veteran's 
claim for service connection for a back disorder, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  New and material evidence has been received since the 
January 1988 Board decision sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) was enacted and became 
effective.  It is applicable to all claims for VA benefits, 
to include claims to reopen previously denied claims of 
service connection.  Besides eliminating the requirement that 
a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim and requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim.  The 
VCAA also provides for a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, although the ultimate responsibility for furnishing 
evidence rests with the claimant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  The amendments 
became effective on November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  As the veteran's claims to reopen were 
received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claim to reopen service connection for a back 
disorder must be considered based upon the law effective 
prior to that revision.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for a back disorder, it is 
the Board's conclusion that the VCAA does not preclude the 
Board from adjudicating this claim.  This is so because the 
Board is taking action favorable to the veteran in reopening 
the veteran's claim of service connection for a back 
disorder, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

Analysis

The issue before the Board is whether the veteran has 
submitted new and material evidence sufficient to reopen his 
previously denied claim of entitlement to service connection 
for a back disorder.  In the June 2002 decision on appeal, 
the RO denied the veteran's claim on the merits.  However, 
the requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

The RO first denied a claim for service connection for a back 
disorder in a September 1986 rating decision, confirming that 
denial in a November 1986 rating decision.  In a January 1988 
decision, the Board affirmed the RO's denial of service 
connection for a back disorder, noting that a back disorder 
was not manifested during active duty or found during 
ACDUTRA.  In January 1988, the veteran submitted new evidence 
to reopen his claim for a back disorder.  In a May 1991 
rating decision, the subject of this appeal, the RO 
determined that the new evidence submitted was not material 
for the purpose of reopening the veteran's claim for service 
connection for a back disorder.  The veteran was notified of 
the RO's action and advised of his appellate rights in 
September 1991; the veteran perfected his appeal.

The January 1988 Board decision, which denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2003).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  Second, if 
VA determines that the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist has been fulfilled.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  The Board has reviewed all the evidence 
of record and, for the reasons and bases set forth below, 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for service connection for a back 
disorder has been received.  

The evidence presented or secured since the last final denial 
in January 1988 of the veteran's claim for service connection 
for a back disorder includes: testimony from the veteran in 
March 1992 that he has a back disorder that is a residual of 
an injury sustained while on ACDUTRA with the National Guard 
in Panama during July 1977; a January 1988 service department 
physician's statement, indicating that he had treated the 
veteran at the Fort Sherman dispensary for trauma to his back 
and hip after a fall during training on an obstacle course in 
July 1977; and an October 2001 VA examination report, showing 
a diagnosis of degenerative joint disease of the lumbosacral 
spine and an examiner's opinion as to the etiology of the 
veteran's back disorder.  These records reflect a current 
diagnosis of a back disorder, a statement from a service 
department physician, who treated the veteran in July 1977 
while he was on ACDUTRA, and an opinion as to the etiology of 
the veteran's current back disorder.  They were not 
previously of record and bear directly and substantially upon 
the specific matter under consideration.  This evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the veteran's claim for service 
connection for a back disorder is reopened.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for entitlement to service connection for a back 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.  


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a back disorder; the claim 
is REMANDED for de novo review.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2003).  
Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled from an injury incurred 
in the line of duty.  Id.  Accordingly, service connection 
may be granted for disability resulting from disease or 
injury incurred in, or aggravated, while performing ACDUTRA 
or from injury incurred or aggravated while performing 
INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State.  38 C.F.R. § 3.6(c)(3) (2003).  
INACDUTRA includes duty other than full-time duty performed 
by a member of the National Guard of any State.  38 C.F.R. § 
3.6(d)(4) (2003).  State includes the Commonwealth of Puerto 
Rico. 38 C.F.R. § 3.1(i) (2003).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Rose v. West, 11 Vet. App. 169, 171 (1998).

Back Disorder

In the present case, the Board finds that VA's redefined 
duties to notify and to assist a claimant, as set forth in 
the VCAA, have not been fulfilled regarding the issues on 
appeal.  See VAOPGCPREC 7-2004; see also VAOPGCPREC 1-2003.  
In particular, the Board observes that the RO has not 
provided VCAA content-complying notice consistent with 
38 U.S.C.A. §  5103 (a) and 38 C.F.R. § 3.159(b)(1) (2003) 
for service connection for a back disorder or to reopen a 
claim for service connection for postoperative inguinal 
hernias.

The appellant filed his original claim for a back injury in 
November 1984, asserting that he had a back disorder that was 
due to an injury to his back while on ACDUTRA in July 1977.  
At a February 1985 VA examination, the veteran reiterated his 
assertions and was diagnosed with lumbar paravertebral 
myositis.  In variously dated statements, other members of 
his National Guard unit related that the appellant had fallen 
on some beach rocks while climbing an obstacle on a rope with 
knots and had been rushed to the hospital while on ACDUTRA in 
Panama in July 1977.  In a January 1988 statement, a National 
Guard physician indicated that he had evaluated and treated 
the appellant for low back and hip trauma, which the veteran 
received after he fell during an obstacle course exercise.  A 
December 1985 medically excused absence reveals that the 
appellant was being treated for acute lumbar strain.  In a 
December 1988 statement, Dr. C. E. P. indicated that he had 
treated the appellant from 1972 to 1982 for various 
disorders, one of which was low back pain.  Also, in a 
December 1988 statement, Dr. F. S. P. said that he had been 
treating the appellant since 1987 for low back pain.  An 
October 2001 VA examiner stated that the veteran was 
diagnosed with degenerative joint disease by June 1997 X-ray 
studies and opined that the appellant's back disorder was not 
etiologically related to an alleged in-service low back 
injury but was related to the natural process of aging.  The 
examiner based this opinion on the absence of service medical 
records for July 1977 and the absence of treatment for a low 
back disorder until 1988, more than 10 years after the 
alleged in-service injury.  The examiner did not comment on 
the January 1988 statement from the National Guard physician 
nor the December 1988 statement from Dr. C. E. P.

The duty to assist includes obtaining additional service 
medical records, non-VA and VA treatment records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  On remand, the RO 
should attempt to obtain copies of morning reports, incident 
reports and hospital records from Fort Sherman in Panama, 
between July 9 and July 30, 1977, showing an accident during 
an obstacle course exercise and subsequent treatment for 
trauma to the veteran's back and hip.  The veteran testified 
that he had been treated by both non-VA and VA physicians for 
his low back disorder.  The majority of VA treatment records 
are dated between May 1996 and February 2000 and from July 
2001 and August 2001.  The RO should again ask the veteran to 
identify health care providers who have treated him for a 
back disorder since July 1977 and make an attempt to obtain 
missing non-VA and VA records, in particular ones from the 
San Juan VA Medical Center and the Ponce Outpatient Clinic.  
Following receipt of any additional service medical records 
and post-service treatment records, the veteran should be 
scheduled for orthopedic examination by a physician, who had 
not already examined him, to ascertain the extent of any back 
disorder and its etiology, to include as due to an in-service 
injury in July 1977 or whether such disorder was caused by an 
intervening event(s) or is due to aging.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Inguinal Hernias

As noted above, in April 2004, the veteran submitted an NOD 
with a March 2004 rating decision, which determined that no 
new and material evidence had been received to reopen the 
veteran's claim for service connection for status post 
herniorrhaphy.  The Board observes that the RO has yet to 
discuss this issue in a statement of the case (SOC).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the Board finds an NOD has been submitted 
to a matter that has not been addressed in an SOC, the issue 
should be remanded to the RO for appropriate action.  
Manlincon, 12 Vet. App. at 240-41.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
back disorder from July 1977 to the 
present.  The RO should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, the RO should 
obtain all missing medical records from 
the San Juan VA Medical Center and the 
Ponce Outpatient Clinic, not already 
associated with the claims file, from 
July 1977 to the present.  If records are 
unavailable, please have the provider so 
indicate.

2.  The RO should contact the National 
Personnel Records Center (NPRC), the U.S. 
Army service department and Fort Sherman 
to obtain copies of morning reports, 
incident reports and any 
hospital/dispensary records from Fort 
Sherman, between July 9 and July 30, 
1977, showing an accident to the 
appellant while performing an obstacle 
course exercise and subsequent treatment 
for trauma to his back and hip.  If no 
such records are available, the NPRC, 
service department and/or installation 
should so state.

3.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and C.F.R. §  3.159 
(2003); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to reopen 
his service-connection claim for inguinal 
hernias; (2) about the information and 
evidence not of record that is necessary 
to substantiate his service-connection 
claims; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issues 
on appeal.

4.  After completion of 1 and 2 above, 
the appellant should be scheduled for an 
orthopedic examination, by a physician 
who has not already examined him, to 
ascertain the nature and etiology of any 
back disorder found.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  The orthopedic examiner 
should provide explicit responses to the 
following questions:

(a) Does the veteran have a back 
disorder, to include arthritis?

(b) For any identified disorder(s), the 
examiner should determine the etiology 
and the nature and extent of such 
disorder(s).  For each identified 
disorder, the examiner(s) should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that such disorder (1) began 
during, or was aggravated (worsened), as 
the result of some incident of active 
service or active duty for training 
(ACDUTRA) in the National Guard, to 
include trauma to his back suffered 
during an obstacle course exercise in 
July 1977; (2) is due to an intervening 
post-service event(s); or (3) is due to 
aging.  The Board observes that the 
veteran was found to have degenerative 
disc disease of the lumbosacral spine in 
X-ray studies performed in June 1997.    

The rationale for any opinion and all 
clinical findings should be reported in 
detail.  In particular, the examiner 
should comment on the January 1988 
statement made by the appellant's 
National Guard physician and the opinion 
of the October 2001 VA examiner.  If it 
is not possible to provide an opinion, 
the examiner(s) should state the reasons 
why.

5.  After completion of the above, the RO 
should readjudicate the veteran's 
service-connection claim for a back 
disorder, including any additional 
evidence obtained by the RO on remand.  
If any determination remains unfavorable 
to the veteran, he should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

6.  The RO should issue the veteran a 
statement of the case as to the issue of 
whether new and material evidence has 
been received to reopen the veteran's 
claim for service connection for 
postoperative residuals of inguinal 
hernias.  The veteran should be apprised 
of his right to submit a substantive 
appeal and to have his claim reviewed by 
the Board.  The RO should allow the 
veteran the requisite period of time for 
a response.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



